     Case 2:17-cv-00337-MCE-DMC Document 64 Filed 09/07/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    D.A., et al.,                                      No. 2:17-cv-00337-MCE-DMC
12                        Plaintiffs,
13            v.                                         ORDER
14    JONNYRAE MOUNTAIN WITT,
15                        Defendant.
16

17                    Plaintiffs, who are proceeding with retained counsel, bring this civil action. The

18   matter was referred to a United States Magistrate Judge pursuant to Eastern District of California

19   local rules.

20                    On July 2, 2021, the Magistrate Judge filed findings and recommendations herein

21   which were served on the parties and which contained notice that the parties may file objections

22   within the time specified therein. No objections to the findings and recommendations have been

23   filed.

24                    The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and the Magistrate Judge’s analysis.

26   ///

27   ///

28   ///
                                                        1
     Case 2:17-cv-00337-MCE-DMC Document 64 Filed 09/07/21 Page 2 of 2


 1                  Accordingly, IT IS HEREBY ORDERED that:

 2                  1.     The findings and recommendations filed July 2, 2021, are ADOPTED in

 3   full;

 4                  2.     Plaintiffs’ motion for default judgment, ECF No. 57, is GRANTED;

 5                  3.     Plaintiff are AWARDED damages in the total amount of $1,150,000.00,

 6   divided equally between three minor Plaintiffs and calculated as follows:

 7                                 Economic damages:             $150,000.00.

 8                                 Non-Economic damages:         $1,000,000.00.

 9                                 Punitive damages:             $0.00.

10                  4.     The Clerk of the Court is DIRECTED to enter judgment and close this

11   file.

12

13           IT IS SO ORDERED.

14

15   Dated: September 7, 2021

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
